Application for an order pursuant to article 78 CPLR directed against a Justice of the Supreme Court of the State of New York, County of New York, unanimously, denied, without costs or disbursements, and the petition dismissed. The subject matter of this proceeding is not a proper one for article 78' relief. (Matter of Saunders v. Lupiano, 30 A D 2d 803.) The petitioner has a complete remedy by appeal from a judgment of conviction, if there be one. (Matter of Burton v. Marshall, 20 N Y 2d 797; Matter of Bloeth v. Marks, 20 A D 2d 372.) Concur — Capozzoli, J. P., MeGivern, Markewich, McNally and Steuer, JJ.